2022 WI 80

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2022AP998-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Brett R. Blomme, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Brett R. Blomme,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST BLOMME

OPINION FILED:         November 25, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam. ZIEGLER, C.J., filed a concurring opinion, in which
REBECCA GRASSL BRADLEY, HAGEDORN, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a concurring opinion in which REBECCA
GRASSL BRADLEY and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:
                                                                               2022 WI 80
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.   2022AP998-D


STATE OF WISCONSIN                                :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Brett R. Blomme, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
            Complainant,                                            NOV 25, 2022
      v.                                                               Sheila T. Reiff
                                                                    Clerk of Supreme Court
Brett R. Blomme,

            Respondent.




      ATTORNEY     disciplinary       proceeding.            Attorney's             license

revoked.


      ¶1    PER   CURIAM.   Attorney       Brett      R.    Blomme       has    filed       a

petition    for   the    consensual     revocation          of     his    license          to

practice law in Wisconsin pursuant to Supreme Court Rule (SCR)

22.19.      Attorney     Blomme's     petition        states       that    he        cannot

successfully defend against an Office of Lawyer Regulation (OLR)

investigation     of     professional       misconduct           related            to    his

conviction,    entered    following    a    guilty         plea,    of    two       federal

felonies;     namely,     two   counts       of       distribution             of        child
pornography in violation of 18 U.S.C. §§ 2252(a)(2).                            Attorney
                                                                                      No.     2022AP998-D



Blomme's petition attaches the OLR's summary of misconduct being

investigated.            The OLR's misconduct summary attaches a number of

documents,         including          a     copy           of    Attorney       Blomme's        federal

sentencing transcript.

       ¶2        Attorney Blomme was admitted to the practice of law in

Wisconsin in 2010.               He has not previously been the subject of

professional discipline.                    However, his law license is currently

administratively suspended for failure to pay state bar dues and

failure to comply with trust account certification requirements.

The    OLR       also    sought       and        obtained          a   summary        suspension        of

Attorney Blomme's law license in early 2022, as described in

more detail below.

       ¶3        According       to       information             obtained      from    the     court's

file       of   the     proceedings         in    this          matter,   the     CCAP       and   WSCCA

websites,1 and the materials attached to the OLR's misconduct

summary, in March 2021, the State filed a criminal complaint

against         Attorney     Blomme            alleging           that    he     possessed         child

pornography during a time period in which he served as a judge
in the Children's Division of Milwaukee County Circuit Court

("Children's          Court").            On     the       same    day    the    State        filed   the

criminal         complaint,       this         court        issued       an     order       temporarily

prohibiting           Attorney    Blomme          from          exercising      the     powers     of   a

circuit         court    judge    and       temporarily             withholding         his    judicial

salary, effective the date of the order and until further order

       CCAP is an acronym for Wisconsin's Consolidated Court
       1

Automation Programs. WSCCA is an acronym for Wisconsin Supreme
Court and Court of Appeals Access.     These government websites
reflect information entered by court staff.
                                                       2
                                                                          No.     2022AP998-D



of the court.            See Wis. Const. art. VII, § 3(1) (conferring

this court with superintending and administrative authority over

all courts in the state).

     ¶4        In May 2021, Attorney Blomme was charged in federal

court with two counts of distributing child pornography.                                  He

later pled guilty to both counts.                        In December 2021, Attorney

Blomme    was    convicted       and    sentenced         in    federal    court    to   108

months    in    prison    on     each   count,       to    be    served    concurrently,

followed by 20 years of supervised release.                         According to CCAP

records, shortly after Attorney Blomme's federal conviction and

sentencing,      the     state    charges         against       Attorney    Blomme       were

dismissed.

     ¶5        In January 2022, the OLR moved under SCR 22.20 for a

summary suspension of Attorney Blomme's Wisconsin law license

based on his federal conviction.                     On February 16, 2022, this

court granted the motion and suspended Attorney Blomme's law

license until further order of the court.                          In May 2022, this

court found good cause to continue this summary suspension.                               See
SCR 22.20(6) (providing that, within two months of the effective

date of a summary suspension, the OLR is required to either file

a   disciplinary         complaint       or       show     cause    why     the     summary

suspension      should    continue).              Attorney      Blomme's    law     license

remains suspended.

     ¶6        According to the OLR's misconduct summary, the OLR has

concluded that Attorney Blomme's conduct leading to his federal

conviction        for     distributing             child        pornography        violated
SCR 20:8.4(b).          See id. (providing that "[i]t is professional
                                              3
                                                                     No.    2022AP998-D



misconduct for a lawyer to commit a criminal act that reflects

adversely on the lawyer's honesty, trustworthiness or fitness as

a lawyer in other respects").

    ¶7      In his petition for consensual revocation, Attorney

Blomme asserts that he is seeking the consensual revocation of

his license freely, voluntarily, and knowingly.                      He states that

he cannot successfully defend himself against the allegations of

misconduct set forth above and more fully described in the OLR's

summary.     He understands that he is giving up his right to

contest    the    allegations       referenced       in   the   OLR's       misconduct

summary.     He acknowledges that if the court grants the petition

and revokes his license, he will be subject to the requirements

of SCR 22.26 and, should he ever wish to seek the reinstatement

of his license, the reinstatement procedure set forth in SCRs

22.29-22.33.      He acknowledges that he is represented by counsel

in this disciplinary matter.

    ¶8      The    OLR     has    filed       a    recommendation      on    Attorney

Blomme's petition for consensual license revocation.                          The OLR
notes that Attorney Blomme was serving as a Milwaukee County

Children's Court judge at the time of the misconduct; that his

crimes were "extraordinarily serious, by their nature and by

virtue of the position Blomme held"; and that "his misconduct

brought tremendous disrepute to the legal profession and the

courts."     The     OLR   states      that       revocation    is   warranted      and

necessary.

    ¶9      Having       reviewed      Attorney        Blomme's      petition       for
consensual   revocation,         the   OLR's      misconduct    summary,      and   the
                                          4
                                                                    No.     2022AP998-D



OLR's recommendation on Attorney Blomme's petition, we accept

Attorney Blomme's petition for the consensual revocation of his

Wisconsin law license.           We note that, according to the federal

sentencing transcript attached to the OLR's misconduct summary,

the sentencing judge described some of the child pornography

involved in Attorney Blomme's case as "the worst of the worst."

The judge also noted that Attorney Blomme's wrongdoing "wasn't

just the possession" but also "the selection and distribution of

particularly virulent child pornography."                 The judge also voiced

concern that Attorney Blomme "committed [his] crimes in part at

the courthouse" where he was responsible for cases involving

children who had been abused.                   The judge described Attorney

Blomme's behavior as "a huge stain on the reputation of the

judiciary."

       ¶10   This is clearly the type of criminal conduct that "is

so    revealing   of    character    defects,       and   so   undermines      public

confidence in the legal profession, that it necessarily reflects

adversely on an attorney's fitness as a lawyer."                           See In re
Disciplinary Proceedings Against Johns, 2014 WI 32, ¶38, 353

Wis. 2d 746,      847        N.W.2d 179,        citing    In   re     Disciplinary

Proceedings Against Inglimo, 2007 WI 126, ¶51, 305 Wis. 2d 71,

740 N.W.2d 125 (attorney's illegal drug use with clients showed

"a disregard for the law" that "reflect[ed] adversely not only

on the lawyer's fitness, but on the profession as a whole").

The    seriousness      of     Attorney        Blomme's   criminal        conduct   in

distributing child pornography is magnified by the fact that it
occurred during a time in which he served as a circuit court
                                           5
                                                                          No.     2022AP998-D



judge——a Children's Court judge, no less.                            Public trust in our

court system depends upon public trust in the integrity of its

judges.       Attorney Blomme's blatant disregard for the law during

the    time      he    sat       on     the   judicial     bench      jeopardizes    public

confidence in the courts and reflects adversely on the entire

bar.       See    In       re    Disciplinary         Proceedings     Against     Penn,   201

Wis. 2d 405,           406,       548    N.W.2d 526       (1996)      (noting     that    the

seriousness           of    a    district       attorney's      illegal    drug     use   was

"exacerbated by the fact that it occurred in the context of his

official position as district attorney, a position of public

trust in the legal system to which the people of his county

elected him," and thereby "caused significant and unjustified

damage     to    the        public's      perception      of    the    integrity     of   law

enforcement personnel throughout the county.")

       ¶11      Given       the       egregious       nature    of    Attorney      Blomme's

misconduct, anything less than a revocation of his law license

would unduly depreciate the seriousness of his misconduct, fail

to     protect        the       public    and    the    court    system    from      further
misconduct, and inadequately deter similar misbehavior by other

attorneys.        Revocation is clearly deserved.2

       ¶12      Because this matter is being resolved via a petition

for consensual revocation without the need to appoint a referee

or hold an extensive hearing, we do not impose costs on Attorney

Blomme.       No restitution was sought and none is ordered.

       Although three justices join the concurrence authored by
       2

Chief Justice Ziegler, that fact does not effect a change to our
current rule governing license revocation. See SCR 22.29(2).

                                                  6
                                                                      No.   2022AP998-D



    ¶13        IT IS ORDERED that the petition for consensual license

revocation is granted.

    ¶14        IT IS FURTHER ORDERED that the license of Brett R.

Blomme to practice law in Wisconsin is revoked, effective the

date of this order.

    ¶15        IT IS FURTHER ORDERED that, to the extent he has not

already    done      so,     Brett    R.    Blomme    shall       comply    with     the

provisions of SCR 22.26 concerning the duties of a person whose

license to practice law in Wisconsin has been revoked.

    ¶16        IT    IS    FURTHER     ORDERED       that     the     administrative

suspension      of   Brett    R.     Blomme's   license      to     practice   law    in

Wisconsin, due to his failure to pay state bar dues and failure

to comply with trust account certification requirements, will

remain    in    effect     until     each   reason     for    the     administrative

suspension has been rectified pursuant to SCR 22.28(1).




                                            7
                                                                 No.    2022AP998-D.akz


      ¶17   ANNETTE    KINGSLAND      ZIEGLER,      C.J.        (concurring).           I

concur in the court's order revoking Attorney Blomme's license

to practice law in Wisconsin.            I write separately to point out

that in Wisconsin the "revocation" of an attorney's law license

is not truly revocation because the attorney may petition for

reinstatement after a period of five years.                     See SCR 22.29(2).

The facts of this case demonstrate the kind of lawyer conduct

that warrants revocation, with no ability to seek reinstatement.

I believe that when it comes to lawyer discipline, courts should

say what they mean and mean what they say.                      We should not be

creating false perceptions to both the public and to the lawyer

seeking     to   practice   law    again.           See    In     re     Disciplinary

Proceedings Against Moodie, 2020 WI 39, 391 Wis. 2d 196, 942

N.W.2d 302 (Ziegler, J., dissenting).                And, as I stated in my

dissent to this court's order denying Rule Petition 19-10, In

the   Matter     of   Amending    Supreme      Court      Rules        Pertaining     to

Permanent Revocation of a License to Practice Law in Attorney

Disciplinary     Proceedings,     I   believe       there       may     be    rare    and
unusual cases that would warrant the permanent revocation of an

attorney's license to practice law.                  See S. Ct. Order 19-10

(issued Dec. 18, 2019) (Ziegler, J., dissenting).

      ¶18   For the foregoing reasons, I respectfully concur.

      ¶19   I am authorized to state that Justices REBECCA GRASSL

BRADLEY,     BRIAN    HAGEDORN,    and       JILL   J.     KAROFSKY          join    this

concurrence.




                                         1
                                                              No.   2022AP998-D.pdr


      ¶20   PATIENCE DRAKE ROGGENSACK, J.             (concurring).       I agree

with the court's decision today to revoke the law license of

Brett R. Blomme.         I write separately to address my concern over

the lack of action taken by the Judicial Commission.

      ¶21   In our decision today, the court notes in closing what

we do and do not decide.         Attorney Blomme is before us only as a

member of the bar, not as a judicial officer who presided in

children's court.         He committed criminal misconduct involving

child pornography while he held judicial office, and acted, in

part, from within the courthouse itself.                  Although today we

revoke Attorney Blomme's law license, it causes me to pause and

consider the lack of action by the Judicial Commission.

      ¶22   Blomme was arrested on March 16, 2021, and did not

formally resign his seat on the Milwaukee County Circuit Court

until much later, on September 1, 2021.               In all that time, the

Judicial Commission took no public action.

      ¶23   Over 600 days have passed since Blomme was arrested at

his residence and taken into custody on March 16, 2021.                    Blomme
was formally charged in Dane County Circuit Court with seven

felony counts of possession of child pornography on March 17,

2021 (Dane County Case No. 2021CF647).            Blomme made his initial

appearance in Dane County Circuit Court on March 17, when he was

released on signature bond.

      ¶24   Also    on   March   17,   2021,   this   court     took    immediate

action and issued an order "temporarily prohibit[ing]" Blomme

from exercising the powers of a circuit court judge in the State
of   Wisconsin     and   temporarily   withholding      his    judicial    salary

                                        1
                                                                               No.    2022AP998-D.pdr


"effective        [March      17,   2021]     and          until     further         order      of     the

court."      The Judicial Commission took no public action.

       ¶25     About two months later, on May 12, 2021, Blomme was

indicted on federal charges.                 The federal indictment set out two

felony    child         pornography      distribution               charges.              See    United

States       v.     Blomme,      No. 21-cr-49-jdp                 (W.D.    Wis.).               He     was

arraigned in federal court on May 19, 2021, and was ordered to

be detained and taken into federal custody.                               Still, the Judicial

Commission took no public action.

       ¶26     Nearly four months after the federal indictment, and

nearly six months after the state charges were filed in Dane

County    Circuit         Court,    on   September            1,     2021,      Blomme       formally

resigned his seat on the Milwaukee County Circuit Court.                                             Later

that    month,       on      September    28,         2021,       Blomme       (while       still      in

federal custody) entered guilty pleas to two counts of felony

child    pornography          distribution            in    the    United       States       District

Court for the Western District of Wisconsin.                                    On December 22,

2021,    Blomme        was    sentenced      to       108    months       in    prison          on    each
count,    to      be    served      concurrently,            followed          by    20     years      of

supervised release.

       ¶27     Under Blomme's plea agreement, the Dane County case

was dismissed after he was sentenced in federal court.                                                The

Judicial Commission took no action.

       ¶28     As      stated    earlier,       it         appears    over          600    days      have

passed    from      the      date   Blomme    was          arrested       in    March       of       2021.

Notably,       no      public    action      was       ever        taken       by    the     Judicial



                                                  2
                                                No.   2022AP998-D.pdr


Commission.   The Judicial Commission protects the public.     I am

concerned by their inaction.

    ¶29   I am authorized to state that Justices REBECCA GRASSL

BRADLEY and JILL J. KAROFSKY join this concurrence.




                                3
    No.   2022AP998-D.pdr




1